Citation Nr: 1543350	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied and final claim of entitlement to service connection for residuals of a concussion (claimed as traumatic brain injury (TBI)), to include memory loss.  


REPRESENTATION

Appellant represented by:	Adam R. Luck, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from August 1958 to July 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014 the Board found that new and material evidence had not been received to reopen the previously denied and final claim of entitlement to service connection for residuals of a concussion (claimed as TBI), to include memory loss.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (CAVC), and in April 2015 the CAVC vacated the Board's decision and remanded the case to the Board for further development and readjudication.  

During the appeal period, in a May 2015 rating decision, service connection was granted for posttraumatic stress disorder (PTSD), also claimed as anxiety, and a 70 percent disability rating was assigned.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  In July 2005, the Board denied service connection for residuals of a concussion, claimed as memory loss.  

2.  Evidence added to the record since the July 2005 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a concussion, claimed as TBI, to include memory loss.  

3.  The Veteran was involved in a motor vehicle accident (MVA) while deemed to have been in service, resulting in a concussion.  

4.  The evidence is at least in equipoise as to whether the Veteran has residuals of a concussion which had their inception during service.  


CONCLUSIONS OF LAW

1.  The July 2005 denial of service connection for residuals of a concussion, claimed as memory loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  Evidence received since the July 2005 denial of service connection for residuals of a concussion is new and material; therefore, this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, service connection for residuals of a concussion, is warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

New and Material Evidence

A claim that is disallowed by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1104 (2015).  

Evidence is new if it was not previously submitted to agency decision-makers and material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 115-19 (2010).  The credibility, but not the weight, of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2005, the Board denied service connection for residuals of a concussion, claimed as memory loss.  That decision (which confirmed a previous RO denial of the claim in February 1997) is final.  See 38 U.S.C.A. § 7104 (West 2014).  The evidence considered by the Board consisted of service treatment records (STRs) and post service private and VA records.  At the time of the July 2005 denial, the medical evidence showed that the Veteran had been diagnosed with mild to moderate disability due to memory loss.  Also the record shows that the Veteran was involved in a MVA while deemed to have been on active service, which included a concussion.  

When examined by a psychiatrist in October 1998, it was initially found that the concussion that the Veteran experienced in August 1961 had resulted in a current memory loss, but on further review of the medical records not previously considered, the psychiatrist found no relationship between the current memory loss and the concussion incurred in August 1961.  A neurologist determined, based on review of the medical records, that the Veteran had no neurological deficit that was due to the concussion.  The Board found that the most probative evidence showed that the inservice concussion did not result in any chronic residuals, and that the preponderance of the evidence was against the claim of entitlement to service connection for the residuals of a concussion, including memory loss. 

Evidence added to the record since the July 2005 Board denial consists of private and VA treatment records dated subsequent to that decision and through 2015.  These records show that the Veteran continues to be seen for psychiatric complaints, often diagnosed as adjustment disorder.  Treatment specific to the current claim include VA records from March 2011 which reflect that the Veteran complained of residuals of TBI that he associated with the inservice accident.  

Private records dated in March and April 2011, as provided by a private physician, R.M.S., Ph.D., note that the Veteran's history included involvement in a MVA in 1961 which caused a TBI.  He now found that the Veteran had retrograde amnesia.  Current residuals included occasional slurred speech and mumbling.  The Veteran also experienced involuntary movements and tremors, ringing in the ears, blurred vision, and vertigo.  The final diagnoses included adjustment disorder as a result of the inservice TBI.  Previous memory loss was also noted.  

When examined by VA in April 2013, the examiner noted that the Veteran had a history of a TBI during service.  He now complained of retrograde amnesia, difficulty with his short term memory, waking up shaking at night, stress, and obstructive sleep apnea.  He also described difficulty with his memory as he felt that if he tried to learn a musical instrument, he would be unable to because he would not be able to remember the chords.  The examiner determined that the Veteran did have a complaint of mild memory loss, but without objective evidence.  Thus, it was opined that the Veteran's complaints were not residuals of the inservice concussion/TBI that occurred in 1961.  

When examined by VA in August 2015, PTSD was diagnosed, and the stressor sufficient for these diagnoses was listed as the inservice MVA.  Symptoms at this time included sleep disturbances, intrusive memories, avoidance of crowds, loss of interest in pleasurable activities, self-blame, feelings of detachment, estrangement from others, anger, difficulties with attention and concentration, exaggerated startle response, hypervigilance, and impaired judgment.  Service connection was granted for PTSD, also claimed as anxiety, upon rating decision in May 2015.  

The Board finds that Veteran had presented new and material evidence sufficient to reopen his prior claim for service connection for residuals of a concussion, claimed as a TBI, with memory loss.  Primarily, the private physician's statements dated in 2011, as summarized above, are supportive of the Veteran's claim that he incurred residuals of the inservice head injury (concussion), and that he continues to experience such symptoms.  Medical opinion in support of the Veteran's claim was not of evidence at the time of the prior denial in 2005.  

As the Veteran has presented new and material evidence sufficient to reopen his prior claim for service connection for residuals of a concussion, claimed as a TBI, to include memory loss, his claim to reopen the Veteran's prior claim for entitlement to service connection is granted. 

Service connection for concussion, claimed as TBI, to include memory loss.  

The Veteran contends that he has post-concussive residuals which began after the 1961 MVA resulting in a loss of consciousness for several days.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 
38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

The Veteran has a current diagnosis of PTSD as resulting from the inservice stressor of the MVA.  Manifestations of this condition include sleep disturbances, loss of interest in pleasurable activities, and difficulties with attention and concentration.  Previously dated records showed additional psychiatric symptoms to include memory loss, retrograde amnesia, difficulty with his short term memory, waking up shaking at night, stress, and obstructive sleep apnea.  

The Veteran is competent to report his 1961 head injury, treatment, and symptoms and his account is credible, as it is consistent with the 1961 treatment records and has remained relatively consistent over several decades.  Jandreau v. Nicholson, 492 F.3d 1372, 177 n.4 (Fed. Cir. 2007).  Although STRs do not contain evidence of chronic residuals of any inservice head injury, the Board gives the Veteran's account of the injury, immediate treatment thereafter, and onset of symptoms great probative weight.  

Regarding a nexus, the record contains conflicting medical opinions regarding the relationship between the Veteran's post-concussive symptoms and his 1961 injury.   VA examiners opined in 1998 and 2013 provided opinions that are not supportive of the Veteran's claim.  However, a private physician provided an opinion in 2011 which does provide a nexus between inservice concussive head injury and post service psychiatric complaints.  And, in 2015, following a May 2015 VA examination, PTSD as a result of the MVA was granted.  

The Board finds that the medical evidence of a nexus is in relative equipoise and resolves all doubt in favor of the Veteran to find that a medical nexus exists between the 1961 MVA and current residuals of a concussion.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).  

Accordingly, entitlement to service connection for residuals of a concussion, claimed as TBI, and to include memory loss, is warranted.  


ORDER

New and material evidence has been received to reopen the claim of service connection for residuals of a concussion.  

Entitlement to service connection for residuals of a concussion is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


